Case 1:18-cv-09778-KPF Document 93-2 Filed 06/21/19 Page 1of5

EXHIBIT B
Case 1:18-cv-09778-KPF Document 93-2 Filed 06/21/19 Page 2 of 5

A UNION OF PROFESSIONALS
MCAT a | EN ete

Andy Pallotta
and his team _
get down |

to work |6_

QUE
WNW tees at)
Se UOT ey
__ award winners 14

 
Case 1:18-cv-09778-KPF Document 93-2 Filed 06/21/19 Page 3 of 5

[2017 NYSUT REPRESENTATIVE ASSEMBLY |

 

Testing, unfair teacher evals,
plight of adjuncts, ‘con con’ threat

RA delegates shape
union’s agenda,
approve wide-
ranging resolutions

Ith passion and persistence,

delegates to NYSUT’s

pollcymaking convention
in New York City directed the statewide
union to stand strong against Inapproprl-
ate student testing; unfair teacher eval-
uatlons; and the exploitation of adjunct
faculty, among other priorities. Delegates
also committed to defeat the state's pro-
posed constitutional convention on the
ballot this fall,

In all, more than 2,000 Representative
Assembly delegates approved 35 reso-
lutions and referred five measures to the
NYSUT Board of Directors,

Delegates OK'd resolutions calling
for student test scores to no longer be a
mandatary part of teacher evaluations;
condemning computer-based testing
for grades 3-5; and opposing teacher
particlpation in generating test questions
for the state's ELA and math assessments
In grades 3-8,

Delegates urged NYSUT to work
diligently to get rid of the state’s Annual
Professional Performance Review system
entirely, and return control to local school
districts and teacher unions to develop
sound evaluative tools.

They called for NYSUT to fight any
punitive measures taken against a
teacher whose final rating was based
on mandatory standardized test scores,
Another resolution asks NYSUT to con-
sider forming a task force to recommend
amore consistent timeline for administer-
Ing state assessments.

As states wrestle with Implementation
of the federal Every Student Succeeds
Act, delegates approved resolutions that

Page 10 | May 2017

   
   

woe _—
esol
ajunet "
ies
committee re

won nye!
renure 4

ackte

JONATHAN FICKIES:

(1 Kevin Peterman, president of the Faculty Association of Suffolk Community College and member of NYSUT’s Board of Directors,
shown on the screen, speaks in favor of a resolution creating a NYSUT task force to address the dues stucture for adjunct members,
Many adjuncts who work at several colleges and schools are unfairly forced to pay multiple dues for each campus, he says.

direct NYSUT to work with state pollcy-
makers to leverage relief from punitive
federal testing and accountability man-
dates, Delegates also voiced support for
ESSA professional development funding
to be used to expand teacher center
programs, Delegates called for NYSUT
to work with all national, state and iocal
organizations to prevent U.S, Education
Secretary Betsy DeVos from any attempt
to defund public schools,

Other educational issues resolutions
call for more resources to help English
language learners succeed; mandate
labor history as part of the state’s K-12
curriculum; support “consent” education
In middle and high schools; and require
a meaningful new teacher induction
program. Delegates also want NYSUT
to form a task force to make recommen-
dations on establishing a consistent

regional school calendar for BOCES and
local districts,

Several members spoke passion-
ately about the importance of recess in
elementary school, calling for at least
30 minutes a day, not counting physical
education classes, for all elementary
students, “Children need a lot of unstruc-
tured playtime and socialization,” said
Anlelle Chiger of New Paltz TA. “This Is the
best early intervention we can offer.”

Higher education

Delegates made It loud and clear
that a resolution seeking pay equlty for
contingent academic labor In higher
education must be a top priority,

“tm called an adjunct, but | work
full-time with part-time pay,” sald Susan
DIRaimo, Professional Staff Congress
at CUNY, “I'm not contingent either

— teaching four courses every semester
for (many) years,”

Adjuncts now make up 60 to 70
percent of CUNY’s instructional force,
with many earning $25,000 to $30,000 a
year and qualifying for public assistance,
DiRaimo said. “Adjuncts deserve a living
wage, It’s really a moral question.”

PSC’s Mike Fabricant sald adjuncts
are working at multiple colleges and
teaching as many as nine courses Ina
semester “in order to survive.” He said
the continued expioitation and impov-
erishment of the growing percentage of
Instructional staff Is “a wound within pub-
lic education” that must be taken care of,
“It’s fair, human and just,” he said.

Jason DeTrani of Broome Community
Coilege Faculty Association noted the
mistreatment of adjuncts goes well be-
yond low pay. “A hostile administration

Offictal Publication of NYSUT
Case 1:18-cv-09778-KPF Document 93-2 Filed 06/21/19 Page 4 of5

can find many ways to penalize and
attack adjuncts,” DeTrant sald. “They can
cut sections, double and triple enroll-
ments ... you're doing three times the
work for the same terrible pay.”

He successfully amended the res-
olution to demand equity for adjuncts
concerning “associated employment
and loading” issues,

A Westchester CC Federation of
Teachers member noted that the rellance
on contingent faculty also directly hurts
full-time faculty whose administrative
workloads have Increased dramatically.

In a separate resolution approved for
adjuncts, Kevin Peterman of the Faculty
Association of Suffolk CC spoke In favor
of creating a NYSUT task force to address
the dues structure that requires adjunct
faculty to pay multipte dues at each col-
lege or school they work for,

“With 25 percent of adjuncts recelv-
Ing public assistance, we need to do
everything we can to help them," said
Peterman, whose union has more than
1,450 adjunct members. “Many of our
members are also working at Stony
Brook, Farmingdale and other places and
paying dues to each of them, plus AFT.”

Anumber of delegates spoke passion-
ately In favor of a resolution calling for
all public colleges and schools to be de-
clared sanctuary institutions, responding

   

C1 Pat Crispino, United Federation of Teachers, speaks in
favor of a resolution urging union members to avoid travel
to North Carolina, South Dakota and Kentucky, to protest

anti-LGBTQ discriminatory laws,

www.nysutorg

[2017 NYSUT REPRESENTATIVE ASSEMBLY |

  

JONATHAN FICKIES

Ci Nivedita Majumdar of Professional Staff Congress, lefi, supports a resolution calling for all
public colleges and schools to be designated sanctuary Institutions for fearful immigrant
students, faculty and staff, At right, Sayville TA’s Tim Southerton, a member of the NYS
Teachers’ Retirement System Board, calls tier equity @ core value for the union,

to President Trump's actions to detain
and deport undocumented residents
and revoke protections for DACAs, or
Deferred Action for Childhood Arrivals.

“The level of anxiety for students,
faculty and staff is remarkable,” said
Dominic Wetzel of Kingsborough
Community College, where about 70
percent of the students are Immigrants.
“Our students have mobilized, collecting
1,500 signatures to the college president
to declare us a sanctuary campus,” the
PSC member sald. “This is a historic op-
portunity for NYSUT
members to show
our students that we
are there for them...
and so they can feel
safe to pursue thetr
education.”

The sanctuary
resolution calls for
NYSUT to support
locals in demanding
that their campuses
and schools op-
pose survelliance
of students, faculty
and staff, and refuse
to allow Immigration
officials Into thelr
bulldings or supply
Information without
warrants,

JONATHAN FICKIES

Another higher ed resolution urges
NYSUT’s opposition to any attempt to
deny public funding to CUNY based on
constitutionally protected speech or
actions of its students, faculty and staff.

“Public funds should not be tied to
political positions,” sald PSC President
Barbara Bowen, “That is a ban on free
speech... A blacklist,” she said,

Jackie DiSalvo of PSC tlkened the
issue to McCarthyism, where college fac-
ulty members were purged for speaking
out or voicing criticism.

  

“| don’t want to see us retreat toan
earller time,” said PSC’s Steve Leberstein.
“There's no place more important to
uphold these fallures of free speech than
higher education institutions.”

Special orders

Delegates approved several Special
Orders of Business, including endorse-
ment of Paul Farfaglia of Jordan Elbridge
TA for re-election as one of three teach-
er-members on the NYS Teachers’
Retirement System Board,

Just hours after the Senate confirmed
Supreme Court nominee Neil Gorsuch,
delegates approved a Special Order
calling for local unions to pump up
organizing campaigns and enilst current
members to pledge to remain dues-pay-
Ing union members even in the event of a
negative Supreme Court decision,

Patty Bentley, a retiree from the United
University Professions SUNY Plattsburgh
chapter, spoke In favor of a Special Order
calling for union members to avoid
unnecessary travel to North Carolina,
Kentucky and South Dakota to protest
the states’ recent discriminatory actions
agalnst the LGBTQ community.

“We have to stand firm and send a
message,” Bentley sald, noting she is
a Kentucky native and Is saddened by
what's happening in the southern states.

   

EL-WISE NOISETTE

(I More than 2,000 delegates took action on resolutions that will guide the union's advocacy
in the coming year, Delagates make It loud and clear they want NYSUT to keep fighting for
sane testing policies and more local controi in establishing educational policy.

May 2017 | Page11
Case 1:18-cv-09778-KPF Document 93-2 Filed 06/21/19 Page 5of5

[2017 NYSUT REPRESENTATIVE ASSEMBLY ]

Delegates reject constitutional amendments

fter passionate debate,
delegates to the NYSUT
Representative Assembly
rejected four proposed constitutional
amendments that would have eliminat-
ed one of NYSUT's five officers and al-
lowed regional voting for NYSUT Board
members and statewlde officers,
The proposed amendments called for:
@ aliminating NYSUT’s second vice
president position;
m allowing regional Electlon District
meetings so certified delegates could
cast ballots without attending the RA
= atiowlng special Election District
meetings to fill all officer and director
at-large vacancies as they occur, rather
than having them filled by the NYSUT
Board; and
™ elacting at-large directors by a major-
ity of representatives of thelr respective
constituencies, rather than by a state-
wide vote by delegates at the RA,
Nate Hathaway, president of Malone
Federation of Teachers, spoke in favor

of the amendment to eliminate one
statewide officer position to save money.
“This organization is under economic
stress, Given that, this would be a move
in the right direction ... And save over
$350,000."

Mahopac Teachers Association
Tom McMahon spoke against the idea,
noting the officers devised a reorgani-
zation plan that will save three times
more than eliminating a single officer
position. “I don’t think we should be
asking our officers to do more with less,”
McMahon sald. “Something will fall by
the wayside.”

In a voice vote, delegates confirmed
the committee’s recommendation to
reject the amendment and keep all five
statewide officers.

Michael Lillis, Lakeland FT spoke
in favor of the second proposal, which
called for regional voting for statewide
officers and Board members, In addition
to voting atthe RA.

“Democracy should be the lifeblood

of this organization. We should do
anything we can to expand participa-
tion,” he said, Lillis noted a delegation
from Buffalo was forced to drive to the
RA in New York City because their flight
was cancelled — Just so they could vote
for their statewlde officers, Under the
proposed amendment, the delegates
could have voted at their regional office,
Lillis sald, But Pamela Malone of United
University Professions said allowing
regional voting would diminish RA atten-
dance. “These RAs are an opportunity to
network, promote solidarity,” she said.
“As a higher education member, | rely
on these to learn about my brothers and
sisters In K-12.”

Avoice vote was too close to call, so
delegates were asked to stand and be
counted, The amendment went down
by 284 votes,

Regarding the third proposed amend-
ment, Alan Trevithick of Westchester CC
FT made the case that NYSUT’s legisla-
tlve program calls for early voting and

other measures to promote the “sacred
right” to vote in general elections.

“This amendment would promote
stronger participation In NYSUT,” he
sald. “You'll be voting for real Inclusion
and real unity.” Others argued that allow-
ing regional voting would add costs and
be difficult for retiree representation. The
measure also failed,

On the final proposed amendment,
Rob Clani of Commack TA sald allowing
representatives to be elected by their
respective constituencies would ellmi-
nate frustration and anger by those who
believe that a statewide vote is unfair.
“It's a healing for brothers and sisters
who feet thelr voice has been lost," he
said, “It would empower so many locais
across New York State."

Sandie Carner-Shafran, an SRP
member of the NYSUT Board, noted the
Importance of NYSUT’s many constitu-
encies — SRPs, retirees, health care and
higher education — to be elected ona
statewide basis. “We should be expand-
ing thelr representation, not limiting it.”

 

Magee, Fortino recognized for their valuable service

MO ELPEELELE

elnforcing their tributes with

sustained standing ovations,

delegates unanimously
approved heartfelt Special Orders of
Business honoring outgoing officers
Karen E, Magee and Catalina Fortino for
thelr lifelong commitment te unionism
and public educatlon,

Magee was praised ina special reso-
lution for her leadership In establishing
NYSUT as “the voice that cannot be
ignored” and re-engaging NYSUT mem-
bers to “BE the union” through increased
activism.

The recognition followed Magee’s
address to delegates emphasizing the
importance of “solidarity forever.”

In the resolution, delegates lauded
Magee’s initiative In launching the
union’s first-ever conference dedicated
to women’s priorities — “a resounding
success” that drew capacity participa-
tion earller this year. Delegates subse-
quently voted to establish a standing

Page 12 | May 2017

 

PHOTOS: ISE NOISETTE

(i Outgoing NYSUT officers Karen E, Magee, left, and Catalina Fortino, above left,
with Roberta Elins of United College Emptoyees of FIT, are honored by delegates.

NYSUT committee on women’s priorities.
Magee, who was elected as the
union’s first woman president in 2014,
has been tapped to lead a new labor
InItlative advancing economic opportu-
nities for women.
Her career includes service as
president of the Harrison TA, asa
NYS Teachers’ Retirement System

representative, and a NYSUT Board
member,

In a special resolution, delegates
tecognized Fortino for serving her union
“at the local, state and national level
with the utmost dedication and integrity,
advocating strongly and effectively for
her students, her colleagues and the
teaching profession from pre-K through

post-graduate,” The resolution noted
Fortino’s tireless advocacy for English
language learners and students with
disabilities, and her reputation as a
nationally recognized expert on profes-
slonal development, curriculum and
assessments,

Fortino’s leadership on higher edu-
cation Issues also earned kudos, with
delegates recognizing her expertise
and sensitivity In collaborating with her
colleagues and advancing concerns on
behalf of higher ed members. Fortino is
retiring after a union career that Included
service as a NYSUT officer, director of
the UFT Teacher Center and UFT vice
president.

Video tributes unveiled at the RA
include the highlights of each wom-
an’s union career and tributes from
colleagues and dignitaries who discuss
their lagacies, To watch the videos and
to read the Special Orders of Business,
visit www.nysut.org/ra,

Officlal Publication of NYSUT
